Citation Nr: 0904685	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a gastrointestinal 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the veteran's appeal initially contained 
a claim for service connection for hemorrhoids.  In a 
February 2008 rating decision, the RO granted the claim and 
assigned a 10 percent rating, effective October 30, 2002.  
Thus the claim for service connection for hemorrhoids is no 
longer before the Board. 

The issue of entitlement to service connection for a 
genitourinary condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus is not related to his active 
service.  No diabetes mellitus was demonstrated in service or 
until years after service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2002, May 2005, and May 2008 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that his diabetes mellitus began during 
his active service.  Specifically he asserts that he had 
symptoms of diabetes including frequent urination and 
excessive thirst during his active service.  The veteran does 
not contend and the evidence does not show that the veteran 
was exposed to herbicides while on active duty.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease or disability during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service medical records indicated complaints of abdominal 
pain but no complaints of, or treatment for frequent thirst 
or urination during service.  Report of medical history and 
examination upon induction, both dated June 1965 indicated no 
abnormalities of the abdomen or endocrine system.  A December 
1965 treatment record indicated complaints of abdominal pain 
and an x-ray of the abdomen noted a normal abdomen.  Report 
of medical history dated June 1967 noted that the veteran 
reported stomach trouble but did not report any frequent 
urination.  The separation examination indicated that the 
veteran was obese but otherwise noted a normal abdomen and 
endocrine system.  His urine was negative for sugar at the 
separation examination.  Personnel records indicated that the 
veteran was stationed in Korea from February 1966 to March 
1967.

The veteran stated that he was treated by a private physician 
within a year of discharge from service regarding his 
frequent urination.  However, the veteran indicated that 
those treatment records dated are unavailable for review.  

Unidentified private treatment records dated 1991 to 1994, 
reflected treatment for diabetes mellitus.  Numerous post 
service private treatment records indicate a history of 
diabetes mellitus.  Private treatment records from J.F.G., 
M.D., dated 1996 to 2001 indicated treatment for diabetes 
neuropathy complicated by hypertension, without significant 
renal insufficiency.  

A May 1996 private record from H.T.B., D.O., revealed a 
diagnosis of diabetes mellitus.

The veteran was afforded a VA examination in May 2003.  The 
veteran reported that two to three years after discharge from 
the military, he was diagnosed with diabetes, but review of 
the service records did not show any diagnosis of diabetes.  
The examiner did note a current diagnosis of diabetes 
mellitus, but did not opine whether the diabetes began during 
the veteran's active service.  

Social Security Administration (SSA) records indicated that 
the veteran began receiving disability in December 2004 due 
to his chronic pulmonary insufficiency and chronic ischemic 
heart disease.

A March 2005 EMG/Nerve conduction study noted a past medical 
history of diabetes mellitus since age 28.  An April 2005 
record from W.V., M.D., noted a history of diabetes for 40 
years.  Another April 2005 record from Temple University 
Hospital indicated a history of diabetes mellitus since the 
age of 28.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in October 2008.  During his hearing, the 
veteran testified that beginning in June or July of 1966, he 
began visiting sick call frequently due to symptoms of 
inability to hold his urine and excessive thirst.  The 
veteran also reported symptoms of dizziness or 
lightheadedness during service, which he attributed to his 
diabetes.  He also stated that at that time, his stomach 
bothered him a lot.  He asserted that he had diabetes at that 
time, but it was not diagnosed on sick call because they 
never drew blood.  The veteran further testified that his 
symptoms continued after his discharge and that he sought 
treatment from a private physician about two or three weeks 
after his discharge from service.  Unfortunately, while the 
veteran stated his diabetes was treated by the private 
physician for years, those records had been confiscated by 
the state and were unavailable.  

While the Board notes that the veteran currently has diabetes 
mellitus, there is no objective medical evidence that the 
veteran's diabetes mellitus started during service or is 
related to his active military service.  Despite the 
veteran's testimony in his October 2008 hearing that he 
experienced symptoms of frequent urination and excessive 
thirst during his active service, the veteran's service 
treatment records were silent as to any such complaints.  
Interestingly, on his report of medical history at discharge 
in 1967, the veteran did not report any frequent urination, 
and separation examination noted a normal endocrine system.  
Also, there was no evidence of sugar in his urine at 
separation.  Post service treatment records indicated 
treatment for diabetes mellitus since at least 1991, but do 
not indicate when the veteran was first diagnosed and 
treated. 

The Board notes that private records dated March 2005 
indicated a reported history of diabetes since the age of 28, 
while an April 2005 record indicated a history of diabetes 
for about 40 years.  However, as noted above, there is no 
record of treatment for or a diagnosis of diabetes mellitus 
during the veteran's active service.  Additionally, it 
appears that the veteran would have been 28 years old roughly 
four or five years after his discharge from service.  
Finally, while the veteran stated that his diabetes mellitus 
began during service, as a lay person, the veteran lacks the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  There are no objective 
signs or symptoms which would suggest that the diabetes 
started during service.

Thus, as the service treatment records are silent as to any 
complaints of, or treatment for, any manifestation of 
diabetes mellitus at any time during service, and there is no 
objective medical evidence of record indicating that the 
veteran's current diabetes was related to his active service, 
service connection for diabetes mellitus must be denied.  
Additionally, the Board notes that despite the veteran's 
allegations that he sought treatment within two weeks of 
discharge from service, there is no objective evidence of 
diabetes mellitus within one year after discharge from 
service.

Accordingly, the evidence of record does not show that the 
veteran's diabetes mellitus is due to service.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The veteran contends that he has a gastrointestinal condition 
related to active service.  Specifically, he contends he was 
treated for "belly pain" during his active service and that 
he continues to have the same condition.

A December 1965 service treatment record indicated complaints 
of abdominal pain but an x-ray of the abdomen of the same 
dated revealed a normal abdomen.  A report of medical history 
dated June 1967 noted that the veteran reported stomach 
trouble, and the reviewing physician indicated that the 
veteran had a "nervous stomach."

Numerous post service private treatment reports indicated 
recurring complaints of periumbilical pain, abdominal pain, 
and "belly pain."   Additionally, the records indicated 
diagnoses of mild gastritis and irritable bowel syndrome.  

While the veteran was afforded a VA examination in March 
2003, the examination was conducted prior to VA's receipt of 
the numerous private medical records.  On examination, the 
veteran stated that he had recurrent upper belly pain during 
his military service.  The examiner further stated that the 
veteran did not report any history that sounded like 
intestinal angina, and noted that the veteran had not lost 
weight over the years.  However, the examiner noted that 
private records were not available for review, and thus based 
on his current examination could not provide a diagnosis for 
the veteran's claimed belly pain.  

Based on the evidence of record, the Board is unable to 
determine the etiology of the veteran's gastrointestinal 
condition, i.e., whether the veteran's condition is due to 
his active military service as opposed to other intercurrent 
causes.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, 
another examination should be obtained to resolve these 
issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the etiology of any 
current gastrointestinal condition, to 
include irritable bowel syndrome and/or 
gastritis.  The claims file must be provided 
to and reviewed by the examining physician 
prior to the entry of any opinion.  The 
examiner must address whether the veteran 
has a current diagnosis of any 
gastrointestinal disorder, to include 
irritable bowel syndrome and/or gastritis.  
If a diagnosis is noted, the examiner must 
address whether it is at least as likely as 
not, (i.e. is there a 50/50 or greater 
chance), that any current gastrointestinal 
disorder had its onset in service.  In 
addressing the question, the examiner must 
take into account the appellant's assertions 
of stomach pain during his active service.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
must be accomplished and any such results 
must be included in the examination report.  
A complete rationale for all opinions 
expressed must be provided.  

2.  After the development requested has been 
completed, the RO/AMC should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.
 
3.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, he 
and his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


